UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6342


UNITED STATES OF AMERICA,

                Plaintiff ─ Appellee,

          v.

STANLEY LEON WADDELL,

                Defendant ─ Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:05-cr-00347-NCT-1)


Submitted:   June 16, 2011                   Decided:   June 21, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stanley Leon Waddell, Appellant         Pro Se.       Robert Michael
Hamilton, Assistant United States       Attorney,   Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stanley   Leon   Waddell       appeals   the   district   court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

reduction of sentence.     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     United States v. Waddell, No. 1:05-cr-

00347-NCT-1 (M.D.N.C. Feb. 28, 2011).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                     2